 



Exhibit 10.71
MONEY SERVICES AGREEMENT 1

    This Money Services Agreement (“Agreement”) is between Travelers Express
Company, Inc. (“Travelers Express”) and MoneyGram Payment Systems, Inc.
(“MoneyGram”) (Travelers Express and MoneyGram collectively, “Company”) and
Wal-Mart Stores, Inc. (“Seller”), and shall become effective on February 1, 2005
(the “Effective Date”). The terms of the Money Transfer Addendum and Amendment
dated November 2, 2001, as amended (the “Original Agreement”), shall remain in
full force and effect until February 1, 2005 at which time the Original
Agreement will terminate in its entirety.       The purpose of this Agreement is
to authorize Seller to sell Company’s money orders and money transfer services
(the “Services”).   I.   APPOINTMENT. Company appoints Seller to sell the
Services only as provided in this Agreement. Seller accepts the appointment and
agrees to provide the Services, in accordance with this Agreement, at all
locations of Seller doing business in the United States and Puerto Rico while
this Agreement is in effect, to the extent permissible by local law or
regulations and not in breach of Company’s pre-existing agreements with other
sellers. If Seller acquires or merges with another company, Seller shall have
the option in its sole discretion to convert acquired stores to selling Company
money orders and providing the Money Transfer Services pursuant to this
Agreement. A list of the initial Locations is attached hereto as Schedule A —
List of Locations. Seller agrees to keep Company informed from time to time of
Seller’s locations and their ownership and to amend Schedule A as appropriate
for the addition or deletion of Locations. Seller agrees to provide the Services
during all hours of operation of the Seller’s courtesy desk. So that the Company
may direct transactions accordingly, Seller agrees to notify Company of the
standard hours of operation of Seller’s courtesy desk and in the event of an
emergency or other situation when Seller cannot provide the regular hours of
operation. Seller and Company agree that Seller shall provide the Services in
all of the Locations in which Company has provided Seller access to Company’s
Money Order and Money Transfer System (collectively, the “Systems”). Seller’s
acceptance of any form of payment other than cash is at Seller’s sole and
exclusive risk.       Seller’s international locations that wish to offer the
Services will be subject to additional or modified terms and conditions,
including pricing, which will be negotiated and set forth in a mutually
agreeable amendment to this Agreement.   II.   EXCLUSIVE AGREEMENT.

  a.   Except as otherwise provided in this Agreement, Seller agrees that in its
Locations, it will sell only Company’s money orders and that it will not provide
any money transfer service similar to the Money Transfer Services whether
directly, indirectly or through a vendor or a self-service or automated method
or kiosk, except pursuant to this Agreement, or an amendment hereto.     b.  
With regard to money orders, except as otherwise provided in this Agreement,
Seller specifically agrees not to sell money orders for First Data Corporation,
Western Union or any other money order company. This provision shall not apply
to in-location banks or to existing agreements pursuant to which Seller leases
space in the Locations to third parties.     c.   [*]

 

1   The appearance of [*] denotes confidential information that has been omitted
from this Exhibit and filed separately with the SEC pursuant to a confidential
treatment request under rule 24b-2 of The Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



  d.   Test of Alternative Technology. [*] provided that it gives Company a
right of first refusal for providing such technologies that may be deemed by
Company a competing product or service, including a reasonable time to develop
said technologies. Company’s Money Order and Money Transfer Services will also
be offered in the test Locations during the test.

III.   ASSIGNMENT. Neither party may assign this Agreement without the written
consent of the other party except to an entity, which controls, is controlled by
or is under common control with the assigning party. Neither party may create a
sub-agency. Each party represents that entering into this Agreement is not a
breach of any other agreement.   IV.   SUPPLIES, EQUIPMENT AND COMPANY’S
SYSTEMS.

  a.   Forms. Company will provide Seller during the term of this Agreement,
without charge, with money order and money transfer forms necessary for Seller
to provide the Services. Seller shall be responsible for ordering from Company
such forms and supplies as needed.     b.   Company’s Systems. Company shall
supply Seller with equipment, hardware and software (“Company’s Systems”)
necessary for Seller to provide the Services at each of Seller’s Locations. Such
equipment may include a personal computer, proprietary software (including but
not limited to Company’s DeltaWorks! Software), Company’s DT3 equipment, or
other equipment, hardware or software provided by Company, all of which shall be
deemed part of Company’s Systems. Company grants to Seller a non-exclusive
license to use Company’s Systems, for the term of this Agreement. Seller shall
not remove any part of Company’s Systems from the original installation Location
without first providing notice to Company. Seller agrees that it will not
modify, decompile or reverse engineer any part of Company’s Systems without
Company’s consent. Seller is responsible for any damage, theft or loss to any
part of Company’s System in Seller’s possession or control, to the extent caused
by employees of Seller, except for normal wear and tear. Seller will notify
Company if any of Company’s equipment is not working properly. Upon termination
of this Agreement, Seller shall return all parts of Company’s System in Seller’s
possession or control, at Company’s expense. If Seller fails to return any
portion thereof upon termination of this Agreement, Seller shall pay Company
$1000 per Location, representing the replacement cost of such Equipment at each
Location. Company will be responsible for equipment returned by Seller from the
time of shipment if Seller follows Company’s instructions and properly packs and
ships the equipment.     c.   Maintenance and Upgrades. Company agrees to
maintain equipment provided by Company to Seller as part of Company’s system, at
Company’s own expense, including all upgrades necessary to accommodate changes
that Company may make to the System. Company agrees that where possible, Company
will notify Seller within 24 hours if it determines that maintenance is required
on Seller’s equipment, such equipment is not functioning, or if the Money
Transfer System network is not working properly. Company agrees to provide
upgrades to the System as deemed necessary by Company from time to time, and as
they become generally available to Company’s network. Company agrees that it
will pay the cost of any enhancements or upgrades to the System necessary to
accommodate changes that Company may make that were not initiated at the request
of Seller or to accommodate Seller’s requirements. Seller shall provide all
upgrades necessary to accommodate changes made at the request of Seller, or to
accommodate Seller’s requirements. Company will provide customer service for
consumers through Company’s call centers.

 

[*]   Please refer to footnote on page 1.

2



--------------------------------------------------------------------------------



 



  d.   Telecommunication. Company at its expense will provide and maintain a
dedicated telephone line or Ethernet connection between Seller’s network and
Company.

V.   DEVELOPING TECHNOLOGY. Other than as otherwise stated in this Agreement,
any development of future technology (including hardware and/or software) on
which the Money Order Services or Money Transfer Services may be provided, and
any related expenses, such as connections or telecommunications, shall be
negotiated in good faith and mutually agreed between the parties. In the event
that the parties agree on such technology development, the terms of the
development and provision of the Services (including pricing of the Services on
the modified technology) shall be documented in a future amendment to this
Agreement.   VI.   INDEMNIFICATION. Each party is responsible for, and agrees to
indemnify the other against any and all losses, damages and expenses, (including
reasonable attorneys’ fees) which such other party may sustain or incur
attributable to any act or failure to act (whether negligent, dishonest, or
otherwise) by the party or the party’s employee (whether or not acting within
the scope of employment) in any way related to this Agreement except to the
extent caused by any act or failure to act (whether negligent, dishonest or
otherwise) by such other party or such other party’s employee (whether or not
acting within the scope of employment.)   VII.   SECURITY AGREEMENT. Seller
grants to Company a security interest in the money order materials, the proceeds
of money order and money transfer sales and the right to receive payment for
money orders and money transfers sold, and Seller’s rights under this Agreement.
Company has the rights of a secured creditor under the Uniform Commercial Code
solely with regard to the items listed above. Company agrees not to take any
action on its security interest unless: i) Seller has been given prior written
notice, ii) Seller’s net worth falls below 5 billion dollars, and iii) Seller is
in default under this Agreement.   VIII.   INTEREST. Any amount not paid to
either party when due will bear interest until paid at the annual rate of two
percent above the prime rate as that prime rate may be from day to day. As used
in this Agreement, “prime rate” means the prime rate published by The Wall
Street Journal for corporate loans by large U.S. money center commercial banks.
Interest will not exceed the amount or rate that may lawfully be charged, and
any amount contracted for, charged, or taken in excess of the amount or rate
allowed by law will be credited to principal or refunded.   IX.   REMEDIES. All
remedies are cumulative. Delay or failure to enforce a right or pursue a remedy
is not a waiver. The parties consent to jurisdiction and venue in the United
States District Court for the District of Delaware, and in the courts of the
state of Delaware.   X.   COMPLIANCE WITH LAW. Each party agrees to comply with
all applicable laws and regulations, including laws and regulations that
prohibit money laundering. Seller agrees that it will comply with local laws
relating to money laundering compliance and other laws relating to its business.
Company agrees that it will comply with all federal and state and local laws
concerning money order licensing, regulation and money laundering compliance and
will promptly advise Seller of any such laws which affect or prohibit Seller’s
activities pursuant to this Agreement. The parties acknowledge that isolated
incidents of non-compliance which do not constitute a pattern of non-compliance,
and which do not cause either party to incur any material penalty or to be
subject to any regulatory or civil enforcement action, will not be considered a
breach sufficient to give rise to a right of termination of this Agreement
pursuant to Section XIII, below.   XI.   NOTICES. Written notices may be sent by
certified mail return receipt requested or delivered in person and must be
addressed as follows:

SELLER:
Wal Mart Stores, Inc.
702 S.W. 8th Street
Bentonville, AR 72716-8001
Attention: Senior Vice President, Wal-Mart Stores, Financial Services Division

3



--------------------------------------------------------------------------------



 



COMPANY:
Travelers Express Company, Inc.
Attention: Contracts Administration
1550 Utica Avenue South
Minneapolis, MN 55416

XII.   ENTIRE AGREEMENT. This Agreement, including any riders, exhibits, or
addenda, is the entire agreement between the parties relating to the subject of
this Agreement. This Agreement can be changed only by a writing signed by both
parties. If any part of this Agreement is invalid, it is severed from the rest
of this Agreement, and the rest of this Agreement remains in effect.   XIII.  
TERM AND TERMINATION. This Agreement is effective on the Effective Date
indicated above.

  a.   The initial term of this Agreement begins on the Effective Date and
continues through January 31, 2009, unless extended pursuant to the terms of
paragraph e, below. This Agreement will continue in one year terms thereafter
unless terminated by either party as provided in this Section XIII.     b.  
This Agreement may be terminated by either party as of the end of the initial
term or at any time thereafter, by written notice given to the other party at
least 180 days in advance of such termination. Either party may terminate this
Agreement at any time immediately upon giving written notice if the other party
has materially breached this Agreement and has failed to cure such breach within
30 days after written notice is given by the other party specifying the breach.
The 30 day cure period does not apply to any failure by Seller to remit amounts
owing to Company as agreed. Seller and Company shall each have as long as 5 days
in which to cure an unpaid remittance if due to delays caused by Company, force
majeure including but not limited to: strikes, riots, labor disputes, war or
civil disturbance; court order, acts of God, computer or power failures
(provided that Seller has commercially reasonable disaster recovery plans in
place to protect its business) or other causes outside its reasonable control.
Upon any termination, Seller will immediately remit in good funds all amounts
then owing to Company. Seller remains liable to Company until Seller has
fulfilled all of its obligations to Company.     c.   Hardship Termination. In
the event that due to regulatory or government prohibition that renders either
party unable to continue to provide the Money Transfer Services, such party may
elect to terminate this Agreement as to the Money Transfer Services only for
hardship in accordance with the following provisions. Before electing such a
hardship termination, the party so electing shall provide the other party with
180 days (or such shorter period if required by law) advance written notice of
its intention to terminate including the section of the law or regulations or
government action that gives rise to the prohibition. The non-terminating party
shall then have the right to either accept such notice of termination or object
to the termination. If the non-terminating party objects to the hardship
termination then such party shall provide written notice of its objection and
rationale no later than 30 days after its receipt of the notice of termination.
Upon objection by the non-terminating party, the matter shall be submitted to
dispute resolution pursuant to the provisions of Section XVI hereof; provided,
however, following a hardship termination hereunder by Company, Seller may
engage a third party to provide money transfer services for the remainder of the
current term of this Agreement.     d.   Termination for Material Adverse
Change. In the event that, in the commercially reasonable good faith judgment of
Company, there has been a material adverse change in Company’s business or
network of representatives due in whole or in substantial part to the provision
of Money Transfer Services by Seller hereunder, then Company shall have the
right to terminate this Agreement as to the Money Transfer Services only. Before
electing such a termination, Company shall provide Seller with 180 days advance
written notice of its intention to terminate including a description of the
material adverse change. Seller shall then have the right to accept such notice
of termination or object to the termination. If Seller objects to the
termination, then Seller shall provide written notice of its objection and
rationale no later than 30 days after its receipt of the notice of termination.
Upon objection by the Seller, the matter shall be submitted to dispute
resolution pursuant to the provisions of Section XVI hereof; provided, however,
following a material adverse

4



--------------------------------------------------------------------------------



 



      change termination hereunder by Company, Seller may engage a third party
to provide money transfer services for the remainder of the current term of this
Agreement.         Within 30 days after any termination in accordance with this
Section XIII, the parties shall conduct a final accounting to determine the
final amounts due and owing between them for transactions completed prior to the
termination date. All such amounts shall be paid immediately following such
accounting. If the termination is for hardship or material adverse change in
accordance with this Section XIII, then no further damages or other compensation
shall be payable by either party. The provisions of this Agreement regarding
(i) the return of Company’s equipment and other property, including Seller’s
payment therefore, and (ii) each party’s indemnification rights under Section VI
shall remain in effect subsequent to the termination of this Agreement.     e.  
Extension of Term. In addition to the Commissions specified herein, Seller shall
be entitled to an extension payment, as follows (“Extension Payment”):

  (i)   Extension Options - On or before the eve of each anniversary of this
Agreement (January 31 of each year during the initial term of this Agreement)
Seller shall have the option to extend the term of this Agreement by one year
(to January 31, 2010) or two years (to January 31, 2011). Seller shall be
entitled to an Extension Payment of an additional [*] of the applicable Consumer
Fee in extending the Agreement by one year (to January 31, 2010) or an
additional [*] of the applicable Consumer Fee by extending the Agreement by two
years (to January 31, 2011). The Extension Payment would apply to the applicable
Consumer Fee beginning on the following February 1st, and continuing for the
remaining term of this Agreement.

Unless otherwise agreed by both Seller and Company, in no event shall Seller be
entitled to exercise options to extend the term of this Agreement by more than
two additional years extending this Agreement beyond January 31, 2011, or be
entitled to extension payments increasing its base commission by more than [*].

  (ii)   Extension Notification - Seller will notify Company in writing of
intent to exercise one of the extension options described above on or before the
eve of the anniversary date (January 31 of each calendar year) to allow for
administrative execution of the additional applicable Performance Bonus
referenced in Money Transfer Section 6.b..

XIV.   SIGNAGE/ADVERTISING/PROPRIETARY MATERIAL.       Seller shall be solely
responsible for advertising and promoting Seller branded Services, including
providing all signage and shall pay all costs and expenses of such advertising.
Seller and Company understand that the decision to display signage at Seller
Locations will be made on a location by location basis. Seller will comply with
Company branding standards. Seller agrees to use its good faith efforts to
promote the sale of the Services according to a mutually agreed upon marketing
plan, budget and schedule, both at the corporate level as well as at the
individual Locations.       Company shall be solely responsible for advertising
and promoting the MoneyGram branded Money Order, Money Transfer and Express
Payment network generally, and shall pay all costs and expenses of such
advertising.       Company hereby grants to Seller and Seller hereby grants to
Company, a limited, non-exclusive, non-transferable, royalty-free license to
use, solely for use in connection with the Services during the term of this
Agreement, the other party’s name, logo, trademarks, service marks, related
trade names and company names and other identifying marks (collectively
“Marks”). Each use of a party’s Marks hereunder by the other party shall be
subject to the prior written approval by such first party of the form, content
and proposed use of the materials in which the Marks are to be used.

 

[*]   Please refer to footnote on page 1.

5



--------------------------------------------------------------------------------



 



    Each party will use materials containing the other party’s Marks for the
benefit of such other party, and will immediately stop using such materials upon
termination of this Agreement. Each party will return the materials to the other
party or destroy them, as determined to be the most economical means by the
party which is the owner of the Marks used therein, within 14 business days of a
request for return or destruction.       Company may use Seller’s name and
Locations in any listing of Money Transfer Services network locations, materials
and medium, and Seller hereby approves such use.   XV.   CONFIDENTIALITY. The
parties agree to keep confidential the terms and conditions of this Agreement.
Neither party will issue a press release except by agreement with the other
party.   XVI.   DISPUTE RESOLUTION. The parties agree to resolve any disputes in
accordance with the following procedures:

  a.   If any controversy arises from or relates to this Agreement or the
performance or breach thereof (“Dispute”), the parties shall make an effort to
negotiate a resolution in accordance with this Section XVI. If either party
declares that a Dispute exists, the parties agree to use their best efforts and
to attempt in good faith to resolve the Dispute promptly by negotiations between
the designated representatives having authority to settle the Dispute. Either
party may give the other party written notice of any Dispute not resolved in the
normal course of business (“Notice of Dispute”). Within 30 days after receipt of
the Notice of Dispute by the receiving party, the receiving party shall submit
to the other a written response which shall include a statement of such party’s
position. Within 90 days following receipt of such Notice of Dispute the parties
shall meet at a mutually acceptable time and place and thereafter as often as
they reasonably deem necessary, to attempt to resolve the Dispute. All
reasonable requests for information made by one party to the other will be
honored. In the event that these business-oriented negotiations are unsuccessful
in resolving a Dispute, the parties shall escalate the Dispute first to the
highest ranking officer of the party who shall have operational responsibility
for the Service and in turn to the Vice President and General Manager Global
Funds Transfer of MoneyGram and Senior Vice President Wal-Mart Stores, Financial
Services Division respectively as necessary in further attempt to resolve the
Dispute.     b.   In the event a Dispute has not been resolved by negotiation,
then the parties agree that Delaware law shall apply.

XVII.   TRAINING.

  a.   Seller agrees to use its good faith efforts to train its employees on
Company’s products and services, including compliance procedures. Seller may
request assistance from Company, at Seller’s expense.     b.   Seller will
develop computer based learning (“CBL”) modules for the Money Transfer Services,
to be included with Seller’s other CBL training.

XVIII.   DEFINITIONS. Except as otherwise set forth in the Agreement, the terms
below shall be defined as follows:       “Adjusted Company Consumer Fee” means
the Company Consumer Fee, adjusted as provided in Section 4 under Money
Transfers.       “Company Consumer Fee” means the published consumer fee
(exclusive of temporary price promotions of less than 90 days duration) that
Company directs its representatives (other than Seller) to collect from each
consumer sender for the Company’s Money Transfer Services without regard to the
MoneySaver value program or any other loyalty program.

6



--------------------------------------------------------------------------------



 



    “Commissions” means amounts payable by Company to Seller as a commission on
any Transfer Send, Transfer Receive, or Express Payment transaction; each as
further specified in Section 6 under Money Transfers.       “Company’s Money
Order and Money Transfer System” means hardware, software and/or specifications
provided by Company to Seller to allow Seller to perform Money Order Services
and/or Money Transfer Services, including, but not limited to Company’s DT3
equipment, DeltaWorks! software, MoneyWorks! software, Agent Connect
specification or other proprietary software, hardware, information or materials.
      [*]       “Confidential Information” means Company’s confidential business
or technical information, including without limitation, terms and conditions of
this Agreement, training materials, transaction software, Identification Number,
PIN, Company’s written policies and procedures and all data regarding consumers
which Seller obtains solely as a result of offering Money Transfer Services.    
  “Contract Year” means each successive period of 12 months starting on February
1 of each year, and ending on the day prior to the anniversary of that date.    
  “Corridor” means any Market pair designated by Company from time to time, made
up of a Market from which a transaction is sent and the Market in which the
sending consumer designates the transaction is to be received.       “Currency
Exchange Spread” for any money transfer transaction shall be an amount computed
as follows: (a) The amount that would be paid out in local currency for the
Transfer Amount shall be computed at the average currency conversion rate
offered by the applicable money transfer company during the previous 30 days;
(b) The amount that would be paid out in local currency shall then be computed
as though the Transfer Amount would be paid out in local currency at a currency
conversion rate equal to the average rate specified by Bloomberg during the same
30-day period for the purchase of such local currency (“Bloomberg Rate”);
(c) The difference between the result obtained in (b) and the result obtained in
(a) shall be converted to U.S. dollars at the Bloomberg Rate and shall be
considered the Currency Exchange Spread.       “Designated Marketing Area” means
a designated market area as defined by Nielsen Media Research.      
“ExpressPayment” means the Company’s emergency bill payment service pursuant to
which consumers may pay bills at Seller locations for same-day credit to billers
with whom Company has contracted.       “Good Reason” means any event outside
the control of Company that increases the cost to Company of processing money
transfer transactions for a Corridor or Corridors as to which Seller completed
at least twenty percent (20%) of its Transfer Send transactions during the
previous twelve months. “Good Reason” includes but is not limited to: increases
in the cost of providing telecommunications services to receiving agents in the
Corridor, increased or new application of taxes, including withholding taxes, to
money transfer transactions (other than U.S. taxes imposed generally on
corporate income), increased or different levels of regulatory compliance
applicable to the Corridor or the money transfer business generally, heightened
security or other measures required by law or regulation, war, riots, or natural
disaster.       “Location” means a retail store facility operated by Seller from
which Money Transfer Services and Money Orders are offered. The initial
Locations are identified in the List of Locations (Schedule A) attached hereto.

 

[*]   Please refer to footnote on page 1.

7



--------------------------------------------------------------------------------



 



    “Market” means an area designated by Company from time to time, which shall
be a Designated Marketing Area or larger geographical area from which
transactions are sent and a country in which transactions are received.      
“Money Order Services” means the money orders, supplies, reconciliation, and
related services provided by Company to Seller pursuant to this Agreement.      
“Money Transfer Services” means the Transfer Send, Transfer Receive and
ExpressPayment transactional services offered by Company under the trade or
service mark MoneyGram®, “Wal-Mart International Money Transfer by MoneyGram” or
any other name, trade name or service mark Company and Seller may designate.    
  “MoneySaver” means the Company’s loyalty program that provides participating
consumers with better value based on the availability of additional information
regarding the consumer and his or her money transfer transaction history through
participation in the program.       “Multi-Currency System” means a proprietary
system developed by Company that enables Company to set currency exchange rates
among local currencies.       “Total Consumer Cost” as to transactions completed
entirely in U.S. dollars, and transactions in any Corridor where the
Multi-Currency System is not in effect, means the total consumer fee or charge
(as adjusted by any applicable loyalty or similar program) for the
representative Transfer Amount but not including any Currency Exchange Spread.
For any Corridor as to which the Multi-Currency System is in effect, the Total
Consumer Cost shall include the total consumer fee or charge (as adjusted by any
applicable loyalty or similar program) for the representative Transfer Amount
plus the Currency Exchange Spread. The representative Transfer Amounts shall be
$300 and $500 only.       “Transfer Amount” means the funds collected from a
consumer for the purpose of being transferred to a recipient, excluding all
applicable Wal-Mart Consumer Fees.       “Transfer Receive” means the
transactional segment of Money Transfer Services wherein Seller receives a
request to disburse funds in accordance with Money Transfer Section 6 of this
Agreement       “Transfer Send” means the transactional segment of Money
Transfer Services wherein Seller collects the Transfer Amount and Wal-Mart
Consumer Fee from a consumer and initiates an electronic request to the Company
to disburse funds in accordance with Money Transfer Section 5 of this Agreement.
      “Wal-Mart Consumer Fee” means the fee, as established by Seller in
accordance with the terms of this Agreement, which Seller shall charge each
consumer sender for the Money Transfer Services.   XIX.   GENERAL PROVISIONS.  
    a. This Agreement may be signed in counterparts, but will not be effective
until each party has signed at least one copy of this Agreement. Each signed
copy of this Agreement will be an original of this Agreement, but all signed
copies of this Agreement together will amount to one and the same Agreement. The
parties agree that copies of executed documents received via facsimile will be
deemed to be originals for all purposes.       b. As of February 1, 2005, this
Agreement supercedes any and all agreements, either oral or written, between the
parties hereto with respect to the subject matter hereof (including the Original
Agreement between the parties) and contains all the covenants and agreements
between the parties with respect thereto. Notwithstanding the foregoing, any
existing agreement or obligation of the parties relating to confidentiality or
non-disclosure of information shall remain in effect.

8



--------------------------------------------------------------------------------



 



MONEY ORDERS
     Company issues money orders, which are drafts drawn by Company on Company.
Company is liable under the law to pay the money orders when they are presented
for payment and agrees to do so unless Company has a legal defense. Seller does
not acquire any right, title, or interest in the money orders. All money orders
remain the property of the Company.

1.   SALES. Seller’s acceptance of any form of payment other than cash is at
Seller’s sole and exclusive risk, and Seller shall be liable to Company for the
face amounts of all money orders sold by Seller, regardless of whether Seller
ultimately receives payment. Seller agrees to imprint each money order with the
amount. Seller will not issue a money order for more than $1000.00 per item. In
addition, until otherwise agreed, Seller shall have the right to issue money
orders payable to its vendors in face amounts up to but not exceeding $9,999.99
per item. Seller is authorized to use money orders for its own or its
affiliates’ obligations for payments to store vendors, on an as-needed basis.  
    Seller agrees to suspend selling Company money orders immediately upon
written notice from Company of termination of this Agreement.   2.  
COMPENSATION. As compensation for the Money Order Services, Seller agrees to
make fee payments to Company or Company agrees to make rebates to Seller as
follows. The fee or rebate will be recalculated after each calendar quarter
based on the previous quarter’s volume. The new fee/rebate will be effective on
the first day of the following quarter. Should Seller be eligible for a fee
rebate based on the schedule below, the rebate will be paid within 30 days after
the end of the applicable calendar quarter.

      Average Items/Store/Month   Fee or Rebate per Item
Below [*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*] and above
  [*]
 
   
Dispenser Fee: None
   

3.   CARE OF BLANK INSTRUMENTS. Seller agrees to use reasonable care to keep
blank money orders safe at all times and safeguard equipment and unissued money
orders. Company will be responsible for loss of blank money order forms only
when all of the following conditions occur:

  a.   Seller is not at fault, or negligent, or in breach of this Agreement;    
b.   Seller has given the same protection to the blank money order forms that a
reasonably prudent person would give to his own cash; and     c.   Company
receives notice, including the serial numbers of the missing blank money orders,
by telephone within 24 hours of the time that Seller learns (or should have
known) of such loss.

4.   REQUESTS FOR STOP PAYMENTS. Seller has no legal right to stop payment of
Company’s money order. Seller may request that Company refuse payment of a money
order sold by Seller. If Company stops payment of a money order at Seller’s
request, Seller agrees to indemnify Company against claims of a holder and pay
the reasonable expenses and attorneys’ fees to defend any legal action that
results.   5.   FINANCIAL RESPONSIBILITY. Each party agrees to maintain a sound
financial condition. Company will maintain funds sufficient to pay its money
orders when they are presented for payment.

 

[*]   Please refer to footnote on page 1.

9



--------------------------------------------------------------------------------



 



6.   REMITTANCES AND REPORTS. Seller agrees to remit to Company the amounts of
all money orders sold and fees as provided in this Agreement. Seller will remit
the face amount and fees to Company daily by bank wire for the previous day’s
sales. Remittance will be made on Monday for the previous Friday, Saturday and
Sunday sales. Company to provide Seller with previous day’s sales by 10:00 a.m.
      When a remittance day falls on a bank holiday, Seller will remit on the
banking day after the holiday. Seller agrees to allow Company continuous access
to the information in electronic dispensers.   7.   REFUNDS TO PURCHASER; “Safe
to Cash.” Seller may cash a money order for a customer (whether or not the money
order was issued by Seller) provided Seller takes the original money order and
deposits it in Seller’s account. Seller acts at its own risk if it cashes a
money order for a purchaser without depositing the money order, except to the
extent caused by any act or failure to act (whether negligent, dishonest, or
otherwise) by Company or Company’s employee (whether or not acting within the
scope of employment.)       Company may, during the term of this Agreement,
develop a system interface that would allow Seller access to Company’s database
in order to confirm the validity of a money order before Seller cashes it (the
“Safe to Cash Service”). If Company develops the Safe to Cash Service, Company
will make it available to Seller for a charge. If Seller uses the service
according to instructions, Company and not Seller will be liable for any money
order that Seller cashes based on information in the systems that the money
order is valid and unpaid.

10



--------------------------------------------------------------------------------



 



MONEY CENTER EXPRESS (MCX)
MONEY ORDER PILOT
     The parties intend to pilot a kiosk called the “Money Center Express” or
“MCX,” in connection with certain third parties, for the sale of incremental
Company money orders. The money orders sold through the MCX kiosk during the
pilot are subject to the following additional terms and conditions. In the event
of a conflict between the terms contained in this section and the terms
contained in another part of this Agreement, the term contained in this section
shall be controlling with respect to money orders sold through the MCX kiosk.

1.   Term. The term of the MCX kiosk pilot shall be six months from the date of
the first in store installation. The pilot shall include 25 Locations, unless
otherwise mutually agreed by the parties. At the conclusion of the pilot, the
parties will assess the results of the pilot according to a list of agreed upon
metrics. Incremental money order volume metrics measured will exclude vendor
payments. The parties shall negotiate in good faith regarding the MCX kiosk
program. The terms for any continuation or roll-out of the MCX program will be
documented in an addendum to this Agreement.   2.   Fees. As compensation for
money orders sold via the MCX kiosk, Seller agrees to make fee payments to
Company of [*] per money order. The fees payable under this section will be
subject to a remittance schedule established by Company.   3.   Compliance. The
parties agree to comply with all laws and regulations applicable to selling
Company money orders via the MCX kiosk, including compliance reporting. The
parties will develop and document a program to ensure such compliance, which
shall be mutually agreeable to both parties.

4.   MCX Technology. Certain equipment and software provided by Company to
Seller, including the DT3 terminals and 2100 dispensers (the “MCX Equipment”)
which will be provided by Company to Seller to be incorporated into the MCX
kiosk being developed by Seller’s subcontractor(s), contain trade secrets and
technology protected by patents. Neither Seller nor Seller’s subcontractor shall
obtain any rights to any DT3 or 2100 dispenser technology.   5.   Service
Levels. The MCX Equipment will be covered by the MCX section in the Service
Level Agreement between the parties.   6.   Supplies. Company will provide
Seller with supplies, including money order paper, printer ribbons, and other
supplies for Company equipment. The supplies will be delivered via a delivery
method selected by Company, to an address directed by Seller. Seller shall
provide reasonable notice to Company, in writing, of any change in the delivery
address for the specified MCX Equipment.   7.   Subcontractors. Either party may
subcontract all or any part of its obligations with respect to the MCX kiosk
pilot. However, such party will fulfill and perform or cause its
subcontractor(s) to fulfill and perform all of the terms and every payment,
covenant and condition which the party is required to make or perform under this
Agreement.

 

[*]   Please refer to footnote on page 1.

11



--------------------------------------------------------------------------------



 



MONEY TRANSFERS
     Company’s Money Transfer Services will be offered to Seller’s customers as
the “Wal-Mart International Money Transfer by MoneyGram” or any other name upon
which the parties mutually agree.

1.   COMPANY’S INSTRUCTIONS. Seller agrees to follow Company’s instructions for
the provision of the Money Transfer Services. Company may change the
instructions from time to time as long as they remain reasonable and provided
Seller is given reasonable prior written notice thereof.   2.   COMPETING
SERVICES. [*] For purposes of this paragraph 2, the provision of money transfer
and/or money orders through a self-service or automated method or kiosk shall
not be considered an additional feature, but rather is a separate product not
included as part of this Agreement. An additional feature or service will be
considered material only if it is likely to result in a material increase in
transaction volume for the Money Transfer Service (e.g., a feature which would
make a transaction easier for a consumer to execute or complete, to a degree
that it is likely to result in a material increase in transaction volume).   3.
  MONEY TRANSFER PROCEDURES. The Identification Number (as defined below) and
PIN (as defined below) must be provided by Seller to the Company each time a
Transfer Send or Transfer Receive request is made. Identification Number means
the unique and confidential Seller identification number provided by Company to
each Seller Location conducting Transfer Send and Transfer Receive transactions.
Personal Identification Number (“PIN”) means a second confidential
identification number provided by Company to each Seller conducting Transfer
Send and Transfer Receive transactions. The PIN will be changed if the security
of either identification number has been compromised. It is Seller’s obligation
to ensure that its Identification Number and PIN (collectively, the “Numbers”)
are kept confidential. Seller agrees to take all commercially reasonable
precautions necessary to prevent disclosure of and access to the Services by
unauthorized persons and will notify Company immediately if Seller knows or
suspects that the Numbers have been disclosed. Company will, as soon as
practicable, issue new Numbers to Seller. Seller shall be liable for all use or
misuse of its Numbers and shall assist Company in investigating the
circumstances of such misuse. Seller hereby acknowledges that the Company will
refuse to authorize transactions if the correct Identification Number and PIN
are not provided. Seller agrees that Company shall have the right, at any time,
to refuse any Transfer Send or Transfer Receive request. Company will not refuse
Transfer Send or Receive requests unreasonably.   4.   CONSUMER FEE PRICING;
TRANSFER SEND AND EXPRESS PAYMENT TRANSACTIONS.

  a.   For each Transfer Send and Express Payment transaction, Seller shall
collect from the consumer the Transfer Amount and applicable Wal-Mart Consumer
Fee (reduced, where applicable, by the MoneySaver value program). Company will
include the Wal-Mart Consumer Fee schedules, which may be amended from time to
time in accordance with the terms of this Agreement, in Company’s System. [*]
and no higher than Company Consumer Fee or Adjusted Company Consumer Fee for a
comparable transaction. Seller agrees to provide the Company with at least
21 days advance notice of any changes in the Wal-Mart Consumer Fee, to allow
Company sufficient time to adjust its computer systems and provide for adequate
communication to the Company’s agent network.     b.   Seller shall offer the
MoneySaver value program, which shall be applicable to the Wal-Mart Consumer Fee
at the same rate (as a percentage of Consumer Fee) offered by Company to all
MoneySaver cardholders. Company and Seller will mutually agree on any changes in
the MoneySaver value program relating to pricing for the Money Transfer
Services.     c.   Seller will follow Company’s prescribed procedures in
connection with currency exchange rates as to international transactions. Seller
understands and agrees that Company will not set the currency exchange rate
applicable to all currency conversions. For those Corridors where Company does
not set the rate, the local Company retail representative will determine the
currency exchange rate at the time of the Transfer Receive. Company will
determine the currency exchange rates for all Transfer

 

[*]   Please refer to footnote on page 1.

12



--------------------------------------------------------------------------------



 



      Sends from the United States to Mexico and from the United States to
certain other countries pursuant to its Multi-Currency System. Company will
determine which currencies and Corridors will be included in the Multi-Currency
System from time to time.     d.   Company agrees that it will use best efforts
to establish Total Consumer Costs that are lower than the published Total
Consumer Costs established by any money transfer service competitor with a
larger market share than Company, for comparable money transfer service
(exclusive of temporary price promotions of less than 90 days in duration.) [*]

  (i)   If Company decreases the Company Consumer Fee for any reason, other than
as set forth in section 4.d.(iii), below, then Company’s Consumer Fee Schedule
shall be automatically amended to include the new Company Consumer Fees which
shall also be the Adjusted Company Consumer Fees for purposes of computing the
Commissions hereunder. In addition, the Wal-Mart Consumer Fee Schedules shall be
amended accordingly, if necessary, effective 21 days after notice from Company,
or at such earlier date as the parties may mutually agree.     (ii)   If Company
wishes to increase any Company Consumer Fee at any time after the effective date
of this Agreement, it will give Seller 21 days advance written notice (or such
lesser notice as the parties may mutually agree) which shall include the reasons
for the Company Consumer Fee increase. If the Company Consumer Fee increase is
for Good Reason, or if Seller does not deliver written notice of its objection
to Company within the 21 day period, then Company’s Consumer Fee Schedule shall
be automatically amended to include the new Company Consumer Fees, which shall
also be the Adjusted Company Consumer Fees for purposes of computing the
Commissions hereunder. If the Company Consumer Fee increase is not for Good
Reason and Seller objects to the increase within the 21 day period, then for
purposes of computing the Commissions hereunder, the Company Consumer Fee in
effect prior to the increase shall be the Adjusted Company Consumer Fee.    
(iii)   Notwithstanding anything to the contrary contained herein, Company may
engage in pricing promotions or pricing tests in specified Designated Marketing
Areas. Such temporary price promotions shall not be deemed a decrease or
increase to the Company Consumer Fee or Company Consumer Fee Schedule for
purposes of this section.     (iv)   If Company agrees to adjust its pricing
according to a request by Seller, (whether such request is for promotional, test
or permanently modified pricing), the Commission rate payable to Seller under
section 6, below, for transactions subject to the modified pricing may be
subject to renegotiation.

  e.   Seller shall not charge consumers additional fees of any kind or nature
other than as provided in this Agreement unless agreed to by Company.     f.  
(i) Seller shall comply with all applicable laws and regulations with respect to
the collection of Wal-Mart Consumer Fees, as directed by Company. If Seller
becomes aware of a law or regulation which applies to a money transfer
transaction, but which is or may be contrary to any direction from Company,
Seller shall comply with such law or regulation and give Company notice of such
compliance, directed to Company’s Law Department. Seller shall be liable to
Company for the Transfer Amount and Wal-Mart Consumer Fee related to any
Transfer Send initiated by Seller, regardless of whether Seller ultimately
receives payment. Seller is fully responsible and unconditionally liable for all
Transfer Sends initiated by individuals at the Locations, for giving Seller’s
Identification Number and PIN to the Company’s transaction center, and for all
Transfer Sends which are verified by Company, whether or not Seller gives its
Identification Number and PIN. Seller and Company will cooperate to develop and
maintain mutually agreed upon programs intended to prevent fraud.

(ii) Seller also agrees to take such actions as commercially reasonably
requested by Company to prevent fraudulent Transfer Send and/or Receive
transactions. Actions requested by Company include but are not limited to
instructions in Company’s Money Transfer Services agent guides, fraud and money
laundering prevention guides (as updated from time to time) fraud alert memos,
 

[*]   Please refer to footnote on page 1.

13



--------------------------------------------------------------------------------



 



         correspondence and various other communications whether verbal or
written, from Company to Seller.   5.   TRANSFER RECEIVE TRANSACTIONS. Seller
shall follow the computerized or telephonic authorization procedures specified
by Company prior to disbursement of the Transfer Amount. Seller shall maintain
the ability to disburse at least $900 in cash for each Transfer Receive. If a
Transfer Receive involves an amount which exceeds that amount or if the
recipient requests disbursement in a form other than cash, Seller will disburse
the transfer amount by issuing a money order to the recipient through use of the
System. Seller shall deposit a Money Order in the amount of each Transfer
Receive transaction paid out in cash in order to itself receive reimbursement
for cash disbursed. Seller is fully responsible and unconditionally liable for
all amounts which Seller, pursuant to a Transfer Receive, wrongfully disburses
either to a person other than the intended recipient or as a result of paying
out an incorrect amount. Seller shall pay all such wrongful disbursement amounts
to Company upon demand, unless such wrongful disbursement was caused by Company
or its employees.   6.   COMPENSATION.

  a.   Base Commission. Company and Seller agree that beginning on February 1,
2005, Seller shall be entitled to Commissions on Money Transfer transactions
(including Transfer Sends, Transfer Receives and Express Payment transactions),
in the amount of [*] of the applicable Consumer Fee. Commissions payable to
Seller on any new products will be negotiated.

  b.   Performance Bonus. In addition to the above Commissions and Extension
Payment, Seller shall be entitled to a Performance Based Bonus, as follows
(“Performance Bonus”):

      Number of Money Transfer transactions   Performance Based Bonus (per
Contract Year)   (as a percentage of the applicable Consumer Fee)  
[*]
  [*]
[*]
  [*]
[*] or more
  [*]

    For example, if Seller completes [*] transactions in a Contract Year,
Company will pay Seller the applicable Performance Bonus on all transactions in
excess of [*] in such Contract Year (e.g., [*] for transactions [*] — [*]; [*]
for transactions [*] — [*], etc.). For the following Contract Year, Company will
continue to pay Seller the same Performance Bonus Seller was entitled to as of
the last day of the preceding year. In the event, at the end of such following
Contract Year, Seller’s transaction volume for such year did not entitle Seller
to the Performance Bonus paid by Company, Seller will refund the Performance
Bonus, or applicable portion thereof, to Company within 30 days following the
end of the Contract Year. Seller shall be entitled to a Performance Bonus in the
upcoming Contract Year based on the transaction volume tier reached in the
previous Contract Year.

  c.   Refunds and Hardship Transactions. No Wal-Mart Consumer Fee will be
charged and no Commissions or other compensation will be paid to Seller for
processing refunds or hardship transactions.

7.   NET SETTLEMENT PROCEDURES. Settlement of funds will be on a daily basis.
Amounts owed to Company for the Transfer Amount(s) and Wal-Mart Consumer Fee(s)
relating to Transfer Send and Express Payment transactions initiated by Seller
(“Company Amounts”) shall be totaled on a daily basis and Seller shall transfer
said amount into a banking account designated by Company by bank wire transfer
on the same day. Commissions due to Seller for Transfer Sends, Transfer Receives
and Express Payment transactions shall be calculated on a daily basis and
Company shall initiate the transfer of said amount into a banking account
designated by Seller via ACH on the day following the calculation of the
applicable Commissions. Calculation of the daily Commission shall be based on
the Commission rates identified herein. Settlement for transactions occurring on
Friday, Saturday, Sunday, and any day as to which federally chartered banks in
the United States are not open for business shall be made on the following
business day for Company Amounts and on the second business day for Commissions.

 

[*]   Please refer to footnote on page 1.

14



--------------------------------------------------------------------------------



 



Company shall make settlement calculations pursuant to its accounting settlement
procedures. Unless either party objects, all settlement reports submitted by
Company to Seller shall be deemed accurate 90 days following the date of
preparation.
Wal-Mart Stores, Inc.
SIGNATURE: /S/ Thomas M. Schoewe
PRINT NAME: Thomas M. Schoewe
TITLE: Executive Vice President & Chief Financial Officer
Accepted for Travelers Express Company, Inc. and MoneyGram Payment Systems,
Inc.:
SIGNATURE: /S/ Anthony P. Ryan
PRINT NAME: Anthony P. Ryan
TITLE: VP/GM
Schedule A            List of Locations

Schedule B            Service Level Agreement

Schedule C            Agent Connect Addendum

15



--------------------------------------------------------------------------------



 



Amendment 1
to
Money Services Agreement
RECITALS:

A.   MoneyGram and Seller are parties to that certain Money Services Agreement
effective February 1, 2005 (the “Agreement”) relating to the rendering of Money
Order, Money Transfer and related services.   B.   The parties wish to amend the
Agreement to provide for additional services and to modify certain terms and
conditions of the Agreement, as set forth herein.

AGREEMENT:
In consideration of the following terms and conditions, the parties agree as
follows:
I. Money Center Express (MCX)

  i.   Completion of pilot. The parties have completed the pilot phase of the
MCX project, and intend to roll-out kiosks called the “Money Center Express”
(“MCX”) or “Money Services Express” (“MSX”), in connection with certain third
parties, for the sale of incremental Company money orders.

     The term “MCX” will be used to represent both the MCX and MSX in this
Amendment. All terms and conditions in the Agreement which apply to the MCX
shall also apply to the MSX. The money orders sold through the MCX kiosk are
subject to the following additional terms and conditions. In the event of a
conflict between the terms contained in this section and the terms contained in
another part of this Agreement, the term contained in this section shall be
controlling with respect to money orders sold through the MCX.

  ii.   Roll Out. Seller agrees to provide Company with 16 weeks notice of
rollout of MCX units. Once agreed, any modifications to the roll out schedule
shall be mutually agreed by the parties.     iii.   Fees. As compensation for
money orders sold via the MCX kiosk, Seller agrees to make fee payments to
Company of [*] per money order for all money orders sold through January 31,
2006. After January 31, 2006, the fees payable by or rebates payable to Seller
shall be determined pursuant to section II., below.     iv.   Non-MCX Money
Order Sales. Seller shall maintain non-MCX money order sales at Associate manned
service counters in each Location at all times during this Agreement, during all
hours of operation of such service counters.     v.   Compliance. The parties
agree to comply with all laws and regulations applicable to selling Company
money orders via the MCX kiosk, including compliance reporting. The parties will
develop and document a program to ensure such compliance, which shall be
mutually agreeable to both parties.     vi.   MCX Technology. Certain equipment
and software provided by Company to Seller, including but not limited to the
terminals and dispensers (the “MCX Equipment”) which will be provided by Company
to Seller to be incorporated into the MCX kiosk being developed by Seller’s
subcontractor(s), contain trade secrets and technology protected by patents.
Neither Seller nor Seller’s subcontractor shall obtain any rights to any
terminal, dispenser or other equipment or technology provided by Company.    
vii.   Service Levels. The MCX Equipment will be covered by the MCX section in
the Service Level Agreement between the parties.

 

[*]   Please refer to footnote on page 1.

16



--------------------------------------------------------------------------------



 



  viii.   Supplies. Company will provide Seller with supplies, including money
order paper, printer ribbons, and other supplies for Company equipment. The
supplies will be delivered via a delivery method selected by Company, to an
address directed by Seller. Seller shall provide reasonable notice to Company,
in writing, of any change in the delivery address for the specified MCX
Equipment.     ix.   Subcontractors and Suppliers. Either party may subcontract
all or any part of its obligations with respect to the MCX kiosk. However, such
party will fulfill and perform or cause its subcontractor(s) to fulfill and
perform all of the terms and every payment, covenant and condition which the
party is required to make or perform under this Agreement. Neither party will
involve any subcontractor or supplier in the MCX kiosk project until the other
party shall have negotiated an acceptable Confidentiality Agreement with such
subcontractor or supplier.

II.   COMPENSATION AND FEES.

The following provisions shall amend the Money Services Agreement, as
applicable, including Section XIII., the terms and conditions stated in the
“Money Orders” section, and shall further apply to money orders sold via the
Money Center Express (MCX).

  A.   MONEY ORDERS

i. Remittance Schedule. Fees and/or rebates payable pursuant to this section
shall be subject to the remittance schedule established in the Agreement, or
such other remittance schedule communicated in writing by Company to Seller.
ii. Blended Basis Tiering Options. The compensation schedule specified in
section iii., below, shall apply to all money orders sold on or after
February 1, 2006, whether at a manned service counter or through an MCX kiosk.
The fee or rebate will be recalculated after each calendar quarter. Any rebate
payable to Seller shall be paid within 30 days after the end of the applicable
calendar quarter. The schedule set forth in section iii. shall amend and replace
the terms in paragraph 2. (Compensation) of the Money Order section of the
Agreement.
iii. Money Order Fees. The rebate payable in the first quarter after the
effective date of this Amendment shall be [*]. Thereafter, the fee or rebate
shall be recalculated as specified by the table below and section ii., above.

                                          ** Money Orders: Customer Service Desk
and MCX Money Order Product MCX         Units       Average Items/Store/Month
Fee or Rebate per Item for all Money Orders         Below                      
        Transactions   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
[*]
      [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
[*]
      [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
[*]
      [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
[*]
      [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
[*]
      [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

F= Fee to Company; R= Rebate to Seller
 

[*]   Please refer to footnote on page 1.

17



--------------------------------------------------------------------------------



 



B. MONEY TRANSFERS
i. Additional Money Transfer Commission. Seller shall be entitled to an
Extension Payment of an additional [*] of the applicable Consumer Fee. The
Extension Payment would apply to Money Transfer transactions conducted by Seller
beginning on February 1, 2006.
ii. Performance Bonuses. The Money Transfer Section of the Agreement, section
6b., is hereby amended as follows:
In addition to the above Commissions and Extension Payment, Seller shall be
entitled to a Performance Based Bonus, as follows (“Performance Bonus”):

      Number of Money Transfer transactions   Performance Based Bonus (per
Contract Year)   (as a percentage of the applicable Consumer Fee)  
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]

iii. Term. Section XIII. of the Money Services Agreement is amended such that
the initial term of the Agreement shall continue through January 31, 2010. This
section is further amended to modify Section XIII. e.(i), as follows:
     “(i) Extension Options — On or before the eve of each anniversary of this
Agreement (January 31 of each year during the initial term of this Agreement)
Seller shall have the option to extend the term of this Agreement by one
additional year (to January 31, 2011). Seller shall be entitled to an Extension
Payment of an additional [*] of the applicable Consumer Fee, beginning on the
following February 1st, and continuing for the remaining term of this Agreement.
If Seller does not give notice of its intent to terminate the Agreement by the
end of the initial term by written notice given on or before January 31, 2009,
the Agreement will automatically renew for an additional one year period (to
January 31, 2011). However, Seller shall not be entitled to the Extension
Payment related to the Extension Option.”
     The terms of Section XIII.e.ii. shall remain in effect as originally
stated.
III. Additional Products and Services. This Addendum shall modify the Money
Services Agreement and related attachments with respect to Money Orders and the
Money Center Express (MCX) and Money Services Express (MSX) programs. The terms
and conditions applicable to Money Transfers or other products or services shall
not be modified by this Amendment.
 

[*]   Please refer to footnote on page 1.

18



--------------------------------------------------------------------------------



 



                      Wal-Mart Stores, Inc.       MoneyGram Payment Systems,
Inc.    
 
                   
Signature: /S/ Jane J. Thompson
 
      Signature: /S/ Anthony P. Ryan
 
   
 
                   
Print Name:
  Jane J. Thompson       Print Name:   Anthony P. Ryan    
 
                   
 
                   
Title: President, Financial Services
 
      Title: President, GFT
 
   

19



--------------------------------------------------------------------------------



 



Amendment 2
to
Money Services Agreement
RECITALS:

A.   MoneyGram Payment Systems, Inc., on its own behalf and as successor to
Traveler’s Express Company, Inc. (“MoneyGram”) and Wal-Mart Stores, Inc.
(“Seller”) are parties to that certain Money Services Agreement effective
February 1, 2005 relating to the rendering of Money Order, Money Transfer and
related services, and as amended by Amendment 1 to Money Services Agreement (as
amended, the “Agreement”).   B.   The Agreement requires MoneyGram to pay all
Money Orders and Money Transfers unless MoneyGram has a legal defense to such
payment.   C.   This Amendment to the Agreement regarding the treatment of
proceeds of Money Orders is necessary and appropriate to (i) be assured that
MoneyGram is able to perform its obligations incurred after the date hereof to
pay its Money Orders when they are presented for payment, and (ii) protect the
interests of Seller’s customers and their payees.   D.   Accordingly, the
parties wish to amend the Agreement to modify certain terms and conditions of
the Agreement, as set forth herein.

AGREEMENT:

  In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:     I.   Effect of Amendment.     This Amendment
Number 2 to Money Services Agreement shall amend the Agreement, as applicable,
including certain terms and conditions stated in the “Money Orders” section.    
II.   Money Order Remittances.     Beginning on Monday, February 11, 2008 and
until such time as Seller holds (for the benefit of its customers and their
payees) [*] in Money Order face amounts and fees, the Seller shall withhold the
proceeds of Money Orders to MoneyGram pursuant to Section 6 of the Money Orders
section of the Agreement based on the following schedule and in the following
amounts (the “Special Remit Program”):

     
February 11, 2008
  [*]  
February 12, 2008
  [*]  
February 13, 2008
  [*]  
February 19, 2008
  [*]  
February 20, 2008
  [*]  
February 21, 2008
  [*]  
February 25, 2008
  [*]  
February 26, 2008
  [*]  
February 27, 2008
  [*]

    Thereafter, and with respect to those Money Order sales made after Seller
holds the [*] referenced above, Seller shall resume remittance of Money Order
face amounts and fees in accordance with Section 6 of the Money Orders section
of the Agreement, provided that at all times Seller shall continue to hold at
least [*] pursuant to this Amendment until such time
as [*]

 

[*]   Please refer to footnote on page 1.

20



--------------------------------------------------------------------------------



 



At any time following the execution of this Amendment Number 2, the Seller has
the right to terminate the Special Remit Program in its sole discretion.
III. Trust.
     Immediately after the execution of this Amendment Number 2, the Seller and
MoneyGram shall use commercially reasonable efforts to establish a Trust in
order to maintain funds for the purpose of ensuring payment of Money Orders when
such Money Orders are present for payment. MoneyGram and the Seller shall
execute a Trust Agreement which contains the terms and conditions outlined
below, and commence funding such trust (the “Trust”). The Trust Agreement shall
be acceptable to Seller, and at a minimum shall contain the following:
(1) Seller shall collect the proceeds of sales of Money Orders on behalf of its
customers; (2) all amounts collected by Seller from the sales of Money Orders
shall be deposited into the Trust, subject to a [*] cap applicable for a limited
period; (3) the principal of the Trust would be held for the sole benefit of
Seller’s customers who purchase Money Orders or their payees (the
“Beneficiaries”), with the income of the Trust belonging to MoneyGram; (4)
MoneyGram would be solely responsible for all Trust expenses; and (5) subject to
limitations designed to adequately protect the interests of the Beneficiaries,
MoneyGram would have the right to periodically request distributions from Trust
principal, provided that it certifies that it is not in default under and has
fully satisfied its obligations under all Money Orders requests. At any time
following the execution of this Amendment Number 2, the Seller has the right to
terminate the Trust in its sole discretion. The Trust shall be structured such
that it will comply with all applicable legal and regulatory requirements,
including any requirements pertaining to remittances to a licensed entity.
IV. Representations and Warranties
     On the date hereof, and at all times during the term of the Agreement,
MoneyGram hereby represents and warrants that the execution, delivery and
performance by MoneyGram of this Agreement have been duly authorized by all
necessary corporate action. MoneyGram shall use best efforts to obtain any
authorization, consent or approval by, or registration, declaration or filing
with, or notice to, any governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, or any third party (including
any bank), except such authorization, consent, approval, registration,
declaration, filing or notice as has been obtained, accomplished or given prior
to the date hereof. MoneyGram shall immediately notify Wal-Mart if it determines
that this Amendment Number 2 or the Trust to be established hereunder violates
any provision of any law, rule or regulation or of any order, writ, injunction
or decree presently in effect having applicability to MoneyGram, and will use
its best efforts to resolve such violation at no cost to and in a manner
reasonable acceptable to Wal-Mart.
     MoneyGram hereby represents and warrants that the Special Remit Program
does not result in a breach of or constitute a default under any indenture or
load or credit agreement or any other material agreement, lease or instrument to
which MoneyGram is a party or by which it or its properties may be bound or
affected. MoneyGram will notify the parties to its credit agreement of the
Special Remit Program, and will seek a waiver of any default or term of such
agreement(s), allowing the parties to establish the Trust described above,
within two (2) business days of the execution of this Amendment Number 2. If any
third party (including any bank) requires additional consideration to provide
such waiver allowing the parties to establish the Trust, any such consideration
provided will be at no cost to Wal-Mart. In the event that the Trust is not
established for any reason, Wal-Mart at its sole discretion shall have the right
to terminate this Amendment, and exercise all rights and remedies available to
it.
     On the date hereof, and at all times during the term of the Agreement, the
Seller hereby represents and warrants that the execution, delivery and
performance by the Seller of this Agreement have been duly authorized by all
necessary corporate action and do not and will not (i) require any
authorization, consent or approval by, or registration, declaration or filing
with, or notice to, any governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, or any third party (including
any bank), except such authorization, consent, approval, registration,
declaration, filing or notice as has been obtained, accomplished or given prior
to the date hereof; (ii) violate any provision of any law, rule or regulation or
of any order, writ, injunction or decree
 

[*]   Please refer to footnote on page 1.

21



--------------------------------------------------------------------------------



 



presently in effect having applicability to the Seller; or (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other material agreement, lease or instrument to which the
Seller is a party or by which it or its properties may be bound or affected.
     MoneyGram and Seller agree to promptly provide any required notice to the
parties involved in the transaction for the recapitalization of MoneyGram
International, Inc.
V. Money Order Fees.
During the Special Remit Program and prior to the establishment of the Trust,
money order fees payable by Seller to Company shall be paid as follows,
effective February 11, 2008:

     
February 11, 2008
  [*]  
February 12, 2008
  [*]  
February 13, 2008
  [*]  
February 19, 2008
  [*]  
February 20, 2008
  [*]  
February 21, 2008
  [*]  
February 25, 2008
  [*]  
February 26, 2008
  [*]  
February 27, 2008
  [*]

                      Wal-Mart Stores, Inc.       MoneyGram Payment Systems,
Inc.    
 
                   
Signature: /S/ Jeff Gearhart
 
      Signature: /S/ Anthony P. Ryan
 
   
Print Name: Jeff Gearhart
      Print Name: Anthony P. Ryan    
 
                   
Title: Senior Vice President
      Title: EVP & COO    
 
                   
Dated: February 11, 2008
               

 

[*]   Please refer to footnote on page 1.

22



--------------------------------------------------------------------------------



 



Amendment 3
to
Money Services Agreement
     RECITALS:

A.   MoneyGram Payment Systems, Inc. (“Company”) and Wal-Mart Stores, Inc.
(“Seller”) are parties to that certain Money Services Agreement effective
February 1, 2005 relating to the rendering of Money Order, Money Transfer and
related services, and as amended by Amendments 1 and 2 to Money Services
Agreement (as amended, the “Agreement”).   B.   Company’s parent corporation,
which indirectly owns one hundred percent (100%) of Company’s issued and
outstanding equity securities, MoneyGram International, Inc., (“MGI”) is
contemplating entering into a transaction with Thomas H. Lee Partners, L.P. and
Goldman, Sachs & Co., and/or their respective Affiliates, for receipt of capital
and other funding (the “Transaction”).   C.   The parties wish to amend the
Agreement to modify certain terms and conditions of the Agreement, as set forth
herein.

AGREEMENT:
In consideration of the following terms and conditions, the parties agree as
follows:
I. Effect of Amendment. This Amendment Number 3 to Money Services Agreement
shall amend the Agreement, as applicable, including Section XIII and the terms
and conditions stated in the “Money Orders” section and the “Money Transfers”
section. Except as modified by this Amendment Number 3 to Money Services
Agreement, the terms and conditions of the Agreement remain in effect and
unchanged. The effective date of this Amendment Number 3 to Money Services
Agreement is February 11, 2008 (the “Effective Date”), subject to the conditions
specified in Section VII, below.
II. Additional Money Transfer Commission. Seller shall be entitled to an
Extension Payment of an additional [*] of the applicable Consumer Fee, making
the Commissions rate [*] effective upon the closing of the Transaction.
Effective February 1, 2011, Seller shall be entitled to an Extension Payment of
an additional [*] of the applicable Consumer Fee, making the Commissions rate
[*]. Effective February 1, 2012, Seller shall be entitled to an Extension
Payment of an additional [*] of the applicable Consumer Fee, making the
Commissions rate [*]. These Extension Payments supersede and replace the
Extension Option that had been available under the Agreement prior to this
Amendment 3 to Money Services Agreement. Thus, Section XIII e. of the Agreement
and Section 6b. of the Money Transfers section of the Agreement are hereby
deleted.
III. Co-operative Marketing Allowance. Company agrees to expend on behalf of
Seller [*] each Contract Year to be used for the promotion of Money Transfer
Services and Money Order Services at Seller Locations (the “Marketing
Allowance”). The Marketing Allowance shall be used for mutually agreeable
promotions each Contract Year, provided that such agreement shall not be
unreasonably withheld or delayed. The parties agree that any of the Marketing
Allowance that remains unused at the end of any Contract Year will be spent in
the first quarter of the subsequent Contract Year, on mutually agreed signage to
be installed in the Locations, marketing campaigns, or promotions, except that
in the case of the final Contract Year such funds may not be carried over.
To ensure that Company and Seller appropriately use and spend the amount
designated for the Marketing Allowance, Company and Seller agree to have their
corporate marketing or other personnel (as opposed to individuals from a
specific Location) meet in person at least once per calendar quarter to discuss
the utilization of the Marketing Allowance. The time and place of such quarterly
meetings shall be as mutually agreed upon by Seller and Company.
IV. Creation of Trust. Company agrees to create and maintain a trust or similar
entity, which shall be satisfactory to the Seller in its sole discretion, to
provide for payment of money orders and money transfers
 

[*]   Please refer to footnote on page 1.

23



--------------------------------------------------------------------------------



 



sold at Seller’s Locations should Company fail to pay said money orders and
money transfers (the “Trust”). Company and the Seller shall mutually agree to
the payment mechanics of the Trust.
V. Term. Section XIII of the Agreement is amended such that the term of the
Agreement shall continue through January 31, 2013.
VI. Change in Control.
(a) If at any time from the Effective Date to January 31, 2010, there is a
Change of Control of the Company or MGI, Seller shall have the right, for a
period of sixty (60) days following such Change in Control, to terminate the
Agreement upon 60 days prior notice to the Company.
(b) If at any time from February 1, 2010 to January 31, 2013, there is a Special
Entity Change in Control of the Company or MGI, Seller shall have the right for
a period of sixty (60) days following such Special Entity Change in Control to
terminate the Agreement upon 60 days prior notice to the Company.
(c) Definitions. For purposes of this Amendment Number 3, the following terms
shall have meaning described herein.
“Affiliate” means, with respect to any Person, any other Person directly, or
indirectly through one or more intermediaries, controlling, controlled by or
under common control with such Person. For purposes of this definition, the term
“control” (and correlative terms “controlling,” “controlled by” and “under
common control with”) means possession of the power, whether by contract, equity
ownership or otherwise, to direct the policies or management of a Person.
“Beneficially Own” and “Beneficial Ownership” are used herein as defined in
Rules 13d-3 and 13d-5 of the Exchange Act, but without taking into account any
contractual restrictions or limitations on voting or other rights.
“Board of Directors” means the board of directors of MGI.
“Business Combination” means: (i) any reorganization, consolidation, merger,
share exchange or similar business combination transaction involving MGI with
any Person and/or the Company with any Person; or (ii) the sale, assignment,
conveyance, transfer, lease or other disposition by the MGI and/or Company of
all or substantially all of its assets.
“Change in Control” means the happening of any of the following events:
(i) any Person (other than any Investor or any of its Affiliates) acquires
Beneficial Ownership, directly or indirectly, of 50% or more of the combined
voting power of the then-outstanding voting securities of MGI entitled to vote
generally in the election of directors (“Outstanding MGI Voting Stock”);
(ii) consummation of a Business Combination pursuant to which either (A) the
Persons that were the Beneficial Owners of the Outstanding MGI Voting Stock
immediately prior to such Business Combination Beneficially Own, directly or
indirectly, less than 50% of the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or
equivalent) of the entity resulting from such Business Combination (including,
without limitation, a company that, as a result of such transaction, owns MGI or
all or substantially all of MGI’s assets either directly or through one or more
subsidiaries), or (B) any Person (other than any Investor or its Affiliates)
Beneficially Owns, directly or indirectly, 50% or more of the combined voting
power of the then-outstanding voting securities entitled to vote generally in
the election of directors (or equivalent) of the entity resulting from such
Business Combination; or
(iii) approval by the stockholders of MGI of a liquidation or dissolution of
MGI.
“Initial Funding Date” means the Closing Date (as defined in the Purchase
Agreement).

24



--------------------------------------------------------------------------------



 



“Investor” shall have the meaning set forth in the Purchase Agreement.
“Person” means an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).
“Purchase Agreement” means the Amended and Restated Purchase Agreement between
Thomas H. Lee Partners, L.P. and Goldman, Sachs & Co., and/or their respective
Affiliates and MGI.
“Special Entity” means [*]
“Special Entity Change in Control” means a Change in Control by a Special Entity
VII. Conditions Precedent. The obligations of both Seller and Company under this
Amendment Number 3 to Money Services Agreement are expressly subject to and
conditioned upon: (a) the closing of the Transaction without any material
amendments to the Purchase Agreement thereto or any transaction documents
related thereto, in each case, that would result in the Transaction closing
regardless of a change in the Company’s financial condition that would be
material and adverse to Wal-Mart; and (b) MGI’s receipt of capital and other
funding pursuant to the Transaction without any reduction thereto except as
reflected in the Purchase Agreement or any transaction documents related
thereto. The Transaction shall not constitute a Change in Control
or [*].

          Wal-Mart Stores, Inc.    
 
       
Signature: /S/ Jane J. Thompson
 
   
 
       
Print Name: Jane J. Thompson
   
 
       
Title: SVP and President of Financial Services
   
 
        MoneyGram Payment Systems, Inc.    
 
       
Signature: /S/ Teresa H. Johnson
 
   
 
       
Print Name: Teresa H. Johnson
   
 
       
Title: EVP, General Counsel & Secretary
   

 

[*]   Please refer to footnote on page 1.

25



--------------------------------------------------------------------------------



 



SERVICE LEVEL AGREEMENT
     This Service Level Agreement (“Agreement”) supplements and amends that
certain Money Services Agreement, effective February 1, 2005 by and between
Travelers Express Company, Inc., MoneyGram Payment Systems, Inc. and Wal-Mart
Stores, Inc. (the “Money Services Agreement”). Terms used in this Agreement but
not otherwise defined herein shall have the meanings provided by the Money
Services Agreement.
     Whereas, the Money Services Agreement provides that the parties will use
and install the Company’s DeltaWorks! processing system to facilitate Seller’s
performance of money transfers through the Company’s money transfer network, and
the sale and printing of money orders through Company’s money order network; and
     Whereas, the parties wish to further clarify the components of Company’s
computer systems used to process money transfers and money orders and to provide
for certain service levels applicable to those systems; and
     Whereas, the parties wish to require Company to perform the Money Services
Agreement in conformance with these service level requirements.
     Now therefore, the parties agree that this Agreement supplements the Money
Services Agreement to add the following:
Article 1
1.1 The following defined terms shall be used in this Agreement.
1.2 Company Main Processing System. The Company Main Processing System shall
mean and include the following components:

(a)   DeltaWorks: DeltaWorks means all software and the network connectivity
from Company to Seller, terminating at the Seller firewall, comprised of
middleware and operating system services, security and transaction routing
capabilities.

(b)   Money Order System: Money Order System means the application(s) processing
all money order transactions through the Company’s Tandem and mainframe computer
systems, but not including the mainframe computer hardware.

(c)   Money Transfer System: Money Transfer System means the application(s)
processing all money transfer authorization transactions through Company’s
mainframe computer but not including the mainframe computer hardware.

1.3 DeltaWorks POS Devices: DeltaWorks POS Devices means the personal computers
and printers located in Seller’s store locations for use by Seller’s customer
service associates in providing the Services, which devices connect to the
Seller’s network in order to process transactions through DeltaWorks.
Article 2
2.1 Service Level Standards. Company agrees that it will meet or exceed the
following service level standards (“Service Level Standards”) in its performance
of the Services.
(a) Computer Systems Redundancy. The Company Main Processing System shall be
configured to load-balance all money transfer authorizations and money order
processing between two redundant DeltaWorks processing systems as described in
this subsection. If one DeltaWorks processing system has severed connectivity
and does not respond to authorization and processing requests, Company will
automatically reroute all subsequent requests to the other DeltaWorks processing
system. Company will resume load balancing when its computer systems detect
restored connectivity. The Systems shall be configured to process through the
redundant network; provided

26



--------------------------------------------------------------------------------



 



however, that Company shall operate the Money Transfer System using a single IBM
mainframe computer.
(b) Computer Systems Availability. The Service will be available to Seller for
the processing of both Money Order Services and Money Transfer Services
initiated through Company’s DeltaWorks POS Devices at the Locations 99.9% of the
Committed Time during each calendar month. Availability shall be measured by
dividing the aggregate time of unscheduled outage periods for a given month by
the total amount of Committed Time available for that month, then multiplying by
100, and subtracting the result from 100.00%. An Unscheduled Outage shall be
considered the amount of time that the Company Main Processing System (exclusive
of individual Deltaworks POS Devices) is not responding to Seller’s processing
requests within a 20 second timeframe of the processing request being sent by
Seller. The following shall not be included in the measurement of Unscheduled
Outage periods but shall be considered in the measurement of Committed Time:
Seller network or telecommunications downtime, downtime at individual DeltaWorks
POS Devices or other POS devises, either at Seller or at individual agent or
biller locations. As used in this Agreement, (a)“Committed Time” shall mean 24
hours per day, 7 days per week, but excluding the following periods of Scheduled
Outage, and (b) “Scheduled Outage” shall mean (1) that time period from 11 PM
Saturday to 5:00 A.M Sunday Central Time each week during which the Company’s
Money Transfer System is unavailable due to routine maintenance; and (2) any
time period as to which Seller has consented to waive that down time as
affecting availability.
2.2 Service Interruptions. Company will provide Seller with 48 hours advance
notice of any planned interruption, including the reasons, date(s), and
anticipated times for the outage. If Seller does not object to the planned
interruption in writing within 24 hours after receipt of notice, then Seller
shall be deemed to have agreed to the planned outage as specified in the notice,
in which case such outage shall be considered a Scheduled Outage. If Seller
objects to the planned interruption, it shall state the reasons for such
objection and the parties shall work together in good faith to arrive at a
mutually agreeable solution. Seller will not unreasonably withhold or delay
consent to any planned outage.
2.3 Evaluation and Reporting of Service Level Standards. Within 15 calendar days
after the end of each calendar month during the term of this Agreement, Company
will provide Seller with an accurate written and graphical evaluation of
Company’s performance of each of the Service Level Standards during the just
concluded calendar month for each component of the Company Main Processing
System. For any month in which Company did not meet a Service Level Standard,
the written evaluation shall include a corrective action plan describing root
cause for the failure and steps being taken to-prevent the reoccurrence of such
failure.
2.4 Failure to Meet Service Level Standards. Company shall pay Seller the
following penalties in the event that Company fails to meet the Service Level
Standards set forth above or fails to accurately report those Service Levels to
Seller within the allocated time period. If Company fails to meet anyone of the
Service Level Standards during a calendar month or fails to accurately report
those service level standards within the allocated time period, then Company
shall pay Seller a penalty equal to [*] received by Seller during the previous
quarter plus [*] percent. If Company fails to meet any two of the Service Level
Standards during a calendar month, Company shall pay Seller a penalty equal to
[*] received by Seller during the previous quarter plus [*] percent. If at any
time Company fails to meet the SAME Service Level Standard in any 3 consecutive
calendar months as to the entire Company Main Processing System, which results
in a substantial impact to the Services, Seller may terminate the Agreement upon
30 days written notice to Company. Any notice of termination shall be given
within 60 days following the event giving rise to the right to terminate.
2.5 Monitors and Alerting. Company shall provide continuous monitoring of all
components of the Company Main Processing System to ensure Money Order Services
and Money Transfer Services capabilities. Company shall immediately investigate
any reduction in systems capacity or unavailability of systems at the Company
Main Processing System (not individual Deltaworks P~S Devices) and shall use its
best efforts to report to Seller’s Field Support within fifteen (15) minutes of
discovery. Alerting shall be accomplished via industry standard protocols and
methods.
 

[*]   Please refer to footnote on page 1.

27



--------------------------------------------------------------------------------



 



2.6 Change Control Procedures. Company agrees to the following change control
procedures for any computer systems changes that Company reasonably believes
have the potential of affecting Seller’s money order and money transfer
services:
     (i) Any minor system changes must be communicated in writing to Seller at
least one (1) business day before they are implemented. Seller will use
reasonable and best efforts to review and respond to Company within one half day
of change notification. The parties shall work together in good faith to attain
mutually agreeable systems change procedures.
     (ii) Any major changes must be communicated in writing to Wal-Mart at least
five (5) business days before they are implemented. Seller shall have the right
to walk-through and test the process with Company. Wal-Mart will use reasonable
and best efforts to review and respond to Company within two days of change
notification. The parties shall work together in good faith to attain mutually
agreeable systems change procedures.
     (iii) Any emergency changes must be communicated via phone to Seller’s
Global Communications Services (GCS) at 479-277-2674, available 24 hours per day
/ 7 days per week.
     (iv) Company will provide one single point of contact in case of technical
questions or emergencies, and a backup contact, in case the primary is not
available.
2.7 Support Services. Company shall use all best efforts to provide Wal-Mart
with the support services described in this Section.
     (i) Telephone Support. Seller will receive unlimited 7 day by 24 hour (7 x
24) telephone and / or pager support for the purposes of problem identification
and corrections and assistance from Company for all software, hardware,
procedural, operational and networking services associated with Company’s
DeltaWorks.
     (ii) Voice Transactions. Company will provide Seller, on a monthly basis,
with a report regarding the number of Seller’s voice transactions and the number
of Seller’s automated transactions for the previous calendar month. Company and
Seller agree that Seller’s total company voice transactions shall not exceed 10%
of actual transactions in any calendar quarter. If Seller’s voice transactions
exceed 10% of actual transactions in any such calendar quarter then Seller shall
pay Company $2.00 per voice transaction for every such transaction in excess of
10%. Voice transactions conducted during any outage of Company’s systems shall
not be counted towards the limit established in this paragraph.
     (iii) Escalation Procedures To Seller. The following definitions of
escalation levels are to be used as guidelines by Company personnel to define
when any problem or issue will be escalated to the next defined level and what
notifications Seller is to receive when that internal escalation occurs. The
activities identified are the minimum required and, upon the mutual written
agreement of both Company and Seller, can be supplemented by further actions
during the course of the investigation in order to affect a resolution for the
issue or problem.
First Level Support
Company is to provide basic help desk functions to Seller’s Locations directly
(“First Level Support”). Typically, First Level Support will include product
information, configuration guidance and assistance, product and problem
analysis, fact and information gathering for correction of problems, as well as
attempts to duplicate problems. Company is responsible for tracking all First
Level Support calls and reporting the number of calls and symptom type of these
calls electronically to Seller’s on a daily basis. In the event that Company
First Level Support personnel begin receiving an unusual number of First Level
Support calls from Seller Locations, Company is required to escalate via
Seller’s Global Communication Services (GCS) organization.
Second Level Support
Second Level Support will be provided by Company’s support center in the event
First Level Support is unable to resolve a problem. Company’s second level
support may include a more detailed

28



--------------------------------------------------------------------------------



 



diagnosis service for identifying complex problems, errors and design faults
that cannot be resolved by First Level Support.
Third Level Support
If a problem cannot be resolved with Second Level Support, Company will provide
Seller with a dedicated program manager until the problem has been resolved, to
provide detailed, in-depth product and problem analysis/solutions, and use all
best efforts to duplicate problems. Company will also provide Seller with
reasonable access to senior technical consultants within Company for final
confirmation and resolution of problem analysis and to formally escalate any
unresolved problems to Company’s senior management. In the event that Third
Level support is engaged for any problem, Company is required to escalate via
Seller’s Global Communication Services (GCS) organization.
     (iv) Escalation Procedures From Seller. The following definitions of
escalation levels are to be used as guidelines by Seller personnel to define
when any problem or issue will be escalated to the next defined level within
Company. The activities identified are the minimum required and-upon the mutual
written agreement of both Company and Seller, can be supplemented by further
actions during the course of the investigation in order to affect a resolution
for the issue or problem.
     (v) Severity Designations. Company and Seller agree to the following
severity designations for reporting problems to Company. Seller will reasonably
and in good faith designate severity.
Severity 1
Software abnormally ends or program function cannot be used and no usable
work-around exists. Resulting situation is critical to the operation of the
business.
Severity 2
Software function cannot be used or impacts Seller operations, but usable
work-around exists. Resulting situation has some material and adverse impact on
operation of the business and work-around allows business to continue with minor
restrictions.
Severity 3
Software causes Seller negligible immediate impact, yet is desirable to resolve
because of restrictions to operations or usability issues to Seller personnel.
     (v) Response Times. Company and Seller agree to the following response
times schedule for Errors reported to Company utilizing the above severity
designations previously defined. Three (3) or more failures (in a single
calendar month) by Company to meet the following maximum response times shall
result in a penalty to Company of [*] for that calendar month, to be paid within
15 days of the end of that calendar month.
Severity 1
Fifteen (15) minute response with best efforts at initial diagnosis and problem
solving at Second and Third levels of Support. Company will use all best efforts
to provide workaround(s) or problem resolution within 1 hour of initial
escalation to Second Level Support. Hourly updates on progress from Company to
Seller until a workaround is provided, with Company personnel working around the
clock to provide the workaround.
Severity 2
Thirty (30) minute response with best efforts at initial diagnosis and problem
solving at Second and Third levels of Support. Company will use all best efforts
to provide additional workaround(s) or
 

[*]   Please refer to footnote on page 1.

29



--------------------------------------------------------------------------------



 



problem resolution within 2 hours of initial escalation to Second Level Support.
Hourly updates on progress from Company to Seller until a workaround is
provided.
Severity 3
Four (4) hour response with best efforts at initial diagnosis and problem
solving at Second and Third Levels of Support. Company agrees to use all best
efforts to provide additional workaround(s) or problem resolution within 2 days
of initial escalation to Second Level Support and to provide daily updates on
progress to Seller until a workaround is provided.

2.8   Money Center Express (“MCX”). The following additional terms and
conditions apply to the provision of Money Order Services via the MCX Equipment.

  2.8.1   The severity designations and response times listed above do not apply
to the MCX Equipment.     2.8.2   Routine maintenance on the MCX Equipment
(e.g., changing printer ribbons) shall be performed by Seller or its
subcontractor(s).     2.8.3   Seller shall be entitled to telephone support as
identified in 2.7, above, for the MCX Equipment.     2.8.4   If a problem cannot
be resolved via telephone support, Company shall contact Seller’s subcontractor
within 4 hours to report the problem. Seller’s subcontractor will perform the
testing protocol agreed between Company and Seller. The testing protocol is
expected to be performed within 8 hours of the report to Seller’s subcontractor.
If the problem cannot be resolved after Seller’s subcontractor completes the
testing protocol, Company will send personnel to address the problem or send
replacement equipment. The expected time frame for replacement of MCX Equipment
is ___ days.

Dated this 1st day of February, 2005.
Travelers Express Company, Inc. and MoneyGram Payment Systems, Inc.

         
By: /S/ Anthony P. Ryan
 
   
 
       
Name: Anthony P. Ryan
   
 
       
Its: VP/GM
   
 
        Wal-Mart Stores, Inc.    
 
       
By: /S/ Thomas M. Schoewe
 
   
 
       
Name: Thomas M. Schoewe
   
 
       
Its: Executive Vice President & Chief Financial Officer
   

30



--------------------------------------------------------------------------------



 



March 13, 2008
Ms. Jane Thompson
Wal-Mart Stores, Inc.
702 SW 8th Street
Bentonville, AR 72716
Re: Agreements relating to the Trust Agreement dated March 14th, 2008 (the
“Trust Agreement”)
Dear Jane:
This letter sets forth several items of agreement between Wal-Mart Stores, Inc.
(“Wal-Mart”) and MoneyGram Payment Systems, Inc. (“MoneyGram”), relating to the
Trust Agreement dated March ___, 2008. If you are in agreement, please
countersign this letter and return a fully executed copy to me.
1. Remittances to the Trust. Upon the establishment of the Trust, Wal-Mart shall
remit funds into the trust established pursuant to the Trust Agreement (the
“Trust”), rather than directly to MoneyGram as previously contemplated by the
parties’ Money Services Agreement dated February 1, 2005, as amended (the “Money
Services Agreement”). If for any reason a remittance is not directed to the
Trust, Wal-Mart will make the remittance directly to MoneyGram as contemplated
by the Money Services Agreement.
2. Refund of Special Remit Program Funds to MoneyGram. Beginning with the first
remittance into the Trust, Wal-Mart will release and pay to MoneyGram, on a
dollar-for-dollar basis commensurate with the funds deposited into the Trust,
funds which have been withheld by Wal-Mart pursuant to the Special Remit Program
established by Amendment Number 2 to the Money Services Agreement (the “Special
Remit Program Funds”). The Special Remit Program Funds will be released to
MoneyGram in connection with the initial [*] of remittances into the Trust, and
without regard to whether the aggregate balance in the Trust is less than [*]
due to withdrawals from the Trust pursuant to the Trust Agreement.
3. Wal-Mart and MoneyGram intend to minimize the negative financial impact of
the Trust to the extent reasonably practicable. The parties agree that if the
mechanics and operation of the Trust have a negative financial impact on either
party, including on MoneyGram’s yield from the Trust assets, the parties will
discuss opportunities for adjustment of the mechanics and operation of the Trust
that may achieve an economic benefit over the current mechanics and operation of
the Trust. For avoidance of doubt, this provision is in no way meant to modify
the permissible investments in which the Trust assets will be invested, or to
allow an increase in the amount of risk associated with such permissible
investments.
4. The parties recognize that in the event that a Blocking Period (as defined in
the Trust Agreement) occurs, a reporting and reconciliation system will be
required in order to track items which have been paid or refunded by either
party. The parties will work in good faith to establish and agree on such a
system as soon after the establishment of the Trust as is practicable.
5. MoneyGram shall provide reporting to Wal-Mart, during the term of the Trust
Agreement, in order that Wal-Mart shall have the information necessary to ensure
that the amounts requested by MoneyGram to be released from the Trust pursuant
to a Company Order are accurate. MoneyGram shall provide such reporting to
Wal-Mart prior to the submission of any Company Order to the Trustee under the
Trust Agreement. Wal-Mart will continue to provide all reporting to MoneyGram on
Money Orders and Money Transfers sold in Wal-Mart Locations that was provided
prior to the establishment of the Trust, unless otherwise mutually agreed by the
parties.
If you agree with the above, please execute this letter agreement and return a
fully executed copy at your earliest convenience.

          MONEYGRAM PAYMENT SYSTEMS, INC.    
 
       
Signature: /S/ Daniel J. O’Malley
 
   
 
       
Print Name: Daniel J. O’Malley
   

         
Title: SVP — President of the Americas
   
 
        WAL-MART STORES, INC.    
 
       
Signature: /S/ Jane J. Thompson
 
   
 
       
Print Name: Jane J. Thompson
   
 
       
Title: President, Financial Services
   
 
       
Date: 3/14/08
   

 

[*]   Please refer to footnote on page 1.

31